Citation Nr: 1125711	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for spinal stenosis.  

2.  Entitlement to service connection for arthritis, claimed as psoriatic arthritis, secondary to service connected psoriasis.

3.  Entitlement to service connection for skin cancer, claimed as secondary to service connected psoriasis.  

4.  Entitlement to service connection for a bilateral thumb condition, claimed as secondary to service connected psoriasis.  

5.  Entitlement to a disability evaluation greater than 30 percent for psoriasis. 

6.  Whether the Veteran's daughter, T., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The June 2006 rating decision denied service connection for arthritis, spinal stenosis, skin cancer, and an increased evaluation for psoriasis.  The April 2009 rating decision denied service connection for a bilateral thumb condition and declined to recognize T. as a helpless child of the Veteran.  

The Veteran and his representative submitted a March 2011 statement withdrawing his request for a hearing before a member of the Board of Veterans' Appeals.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010). 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with spinal stenosis.  

2.  The Veteran's currently diagnosed arthritis is not etiologically related to military service or to a service-connected disability.  

3.  The Veteran's skin cancer is not etiologically related to military service or to a service-connected disability.  

4.  The Veteran's bilateral thumb condition is not etiologically related to military service or to a service-connected disability.  

5.  Throughout the pendency of the appeal, the competent and credible evidence of record does not show that the Veteran's psoriasis affects more than 40 percent of his entire body, or more than 40 percent of exposed areas, or that he requires constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 month period.  

6.  The Veteran's daughter, T., was born in January 1973 and attained 18 years of age in January 1991; she is currently 38 years of age. 

7.  It has not been shown that the T. became permanently incapable of self-support prior to attaining the age of 18 years. 


CONCLUSIONS OF LAW

1.  Spinal stenosis was not incurred in service and is not proximately due to, the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010). 

2.  Arthritis was not incurred in service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 

3.  Skin cancer was not incurred in service and is not proximately due to, the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010). 

4.  A bilateral thumb condition was not incurred in service and is not proximately due to, the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010). 

5.  The criteria for a rating higher than 30 percent for psoriasis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Codes (DC) 7800-7805, 7816 (2010).

6.  The Veteran's daughter, T., was not permanently incapable of self-support prior to attaining the age of 18 years, and is not recognized as the helpless child of the Veteran.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.57, 3.356 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA has satisfied its VCAA duty to notify by issuing a predecisional notice letters for the stenosis, arthritis, skin cancer, and psoriasis claims in February 2006 and for the bilateral thumb and helpless child claims in February 2009.  These letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  A predecisional follow up letter was issued in March 2006, which provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  The Veteran underwent a VA examination for stenosis, arthritis, skin cancer, and psoriasis in February 2006.  He underwent a VA examination for his thumbs in March 2009.  Because the Veteran's daughter T. was over 18 years of age at the time of the claim for helpless child benefits, no VA examination is required to determine her eligibility, as her capacity for self-support prior to age 18 is the focus of the claim.  See 38 C.F.R. § 3.159(c).  Further, all relevant treatment records and available Social Security Administration (SSA) records adequately identified by the Veteran have been procured and associated with his claims folder.  The RO received partial SSA records for T., and attempted to obtain all pertinent SSA records for her.  However, SSA returned a negative response, stating that after an exhaustive search, the records could not be located, and further efforts to obtain them would be futile.  As a result, T.'s complete SSA records are not in the Veteran's claims file.  Further, the RO attempted three times to obtain T.'s records from Dr. G. P., a physician who treated her once in March 2007 for psoriasis.  Dr. G. P. did not provide T.'s records.  However, there is no prejudice in proceeding with adjudication because other records of T.'s treatment for psoriasis are in the claims file.  Further, Dr. G. P. treated T. in 2007, when T. was 34 years old.  For these reasons, a remand for further attempts to obtain these records is not warranted.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

I.  Service Connection Claims

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Similarly, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2010).  To establish secondary service connection, three elements must be satisfied: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439, 448 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in aggravation cases since 1995.  The Veteran's claim was filed in November 2005, and therefore pending prior to the effective date of the amended regulation.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  Id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  

A.  Spinal Stenosis

The current medical evidence does not show that the Veteran has a diagnosis of spinal stenosis.  In fact, at his February 2006 VA examination, the examiner specifically found that a diagnosis of spinal stenosis was ruled out because the Veteran reported that he felt best while active, and that he walked a mile each day.  The examiner explained that symptoms of spinal stenosis increased with walking and other repetitive use of the legs.  Therefore, the first element of service connection has not been met, and service connection for spinal stenosis is not warranted.  Wallin, 11 Vet. App. at 512.  

B.  Arthritis

The Veteran asserts that he has psoriatic arthritis, caused by his service connected psoriasis.  The evidence of record shows that the Veteran has a diagnosis of osteoarthritis, not psoriatic arthritis.  In December 2007, Dr. E. Y., the Veteran's daughter's private physician, stated that the Veteran "possibly" had psoriatic arthritis.  This notation was made when Dr. E. Y. was taking T.'s family history.  Dr. E. Y. was not treating the Veteran.  At his February 2006 VA examination, the physician concluded that the Veteran had mild osteoarthritis of the lumbar spine which was not caused by psoriasis.  Further, there was no evidence of psoriatic arthropathy.  A February 2006 x-ray showed osteoarthritis.  

Thus, the Veteran has a diagnosis of osteoarthritis, which satisfies the first element of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.  The Veteran is currently service connected for psoriasis, satisfying the second Wallin element, a service connected disability.  Id.  The remaining question is whether the Veteran's arthritis was caused by his service connected psoriasis.  

The Veteran's medical records show that he receives treatment for both psoriasis and arthritis.  However, none of his physicians have stated that the arthritis was caused by psoriasis.  At his February 2006 VA examination, the physician opined that the arthritis was not psoriatic in nature, and as a result, was not caused by psoriasis.  There is no medical evidence of record linking the Veteran's arthritis to his service connected psoriasis.  

The Veteran asserts that his arthritis was caused by psoriasis.  While lay persons may provide competent testimony as to visible symptoms and manifestations of a disorder, such as joint pain, they are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 303; Buchanan, 451 F.3d at 1331; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, the Veteran's assertion is directly contradicted by the February 2006 examination finding that his arthritis was not caused by psoriasis.  As the Veteran is not competent to determine the etiology of his arthritis, the finding by the February 2006 examiner is more probative in this case.  The third Wallin element, a nexus between the Veteran's arthritis and his service connected psoriasis, is not satisfied.  Wallin, 11 Vet. App. at 512.  Therefore, service connection on a secondary basis is not warranted.  

The nexus requirement of a service connection claim may be also satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran left service in June 1967.  He was not diagnosed with arthritis within one year following service.  Therefore, presumptive service connection is not warranted.  

When a claimed disorder is not presumptively service connected, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  Therefore, the Board will consider entitlement to service connection under the theory of direct causation.  

The Veteran has a diagnosis of osteoarthritis, satisfying the first element of a direct service connection claim.  Hickson, 12 Vet. App. at 253.  The Veteran's STRs do not show a diagnosis of or treatment for arthritis in service.  This is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  There is no other medical evidence showing that arthritis was incurred in service.  

In his August 2006 substantive appeal, the Veteran stated that his arthritis "[]manifested[] when psoriasis was diagnosed and treatments initiated and continued."  However, he did not assert that his symptoms have persisted since service.  His statement is of limited probative value.  His June 1967 separation examination was negative for symptoms of or a diagnosis of arthritis and his musculoskeletal system was assessed as normal.  The earliest mention of joint pain is 14 years after his separation, at a November 1981 informal hearing presentation wherein the Veteran's representative stated that the Veteran "has been experiencing some joint pains.  Whether or not he is not beginning to get psoriatic arthritis we do not know but there is certainly that possibility."  

His first complaint about pain in his hips and low back was to Dr. A. S., in approximately 1988, when he reported having the pain for the previous year.  X-rays of his back and pelvis were within normal limits and no diagnosis of a disability was rendered.  In July 2008, the Veteran reported to Dr. N. R. that his low back pain began in 1989.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining credibility.  See Buchanan, 451 F.3d at 1336.  In this case, there is affirmative evidence that his musculoskeletal system was normal at discharge, and an x-ray in 1988 showed that the Veteran did not have arthritis, which is inconsistent with the Veteran's August 2006 statement that it manifested at the same time as psoriasis.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Further, the Veteran's statements as to when his joint pain began are not consistent.  For these reasons, the Board finds that the Veteran's August 2006 statement is not credible and is outweighed by the evidence of record.  Therefore, the second element of a service connection claim, evidence of in-service incurrence, has not been satisfied.  Wallin, 11 Vet. App. at 512.  

There is no medical evidence linking the Veteran's currently diagnosed osteoarthritis to his period of active military service to satisfy the nexus requirement for a service connection claim.  As noted above, the Veteran's assertions of continuity of symptomatology and causation are not credible to serve as evidence of a nexus.  Lastly, the Board notes that the Veteran submitted three generic pamphlets in support of his claim: a pamphlet about a medication for psoriatic arthritis and two pamphlets from the Arthritis Foundation.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  The pamphlets are entirely genetic and do not suggest a relationship between military service and arthritis.  They do not address the pertinent facts in the Veteran's individual case, and were not referenced in any supporting medical evidence of record.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Thus, they cannot support his claim.  The nexus element of a service connection claim is not met, and service connection is not warranted.  Hickson, 12 Vet. App. at 253.  

The evidence of record is not in relative equipoise; it instead weighs against the Veteran's claim.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

C.  Skin Cancer

The Veteran asserts that his skin cancer was caused by his service connected psoriasis.  He was diagnosed with skin cancer in November 2005, and is service connected for psoriasis, satisfying the first and second elements of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.   

The Veteran's medical records show that he had surgery to remove his skin cancer in November 2005.  The Veteran reported to Dr. J. W., his surgeon, that another private physician, Dr. L. C., opined that the basal cell carcinoma was directly related to psoriasis.  However, this is not indicated in Dr. L. C.'s records, which show that he performed a biopsy on the Veteran's tumor.  

At his February 2006 VA examination, the physician opined that the Veteran's skin cancer was not caused by psoriasis because psoriasis does not predispose one to melanoma.  Aside from the Veteran's assertion that Dr. L. C. linked skin cancer to psoriasis, there is no medical evidence of record attributing the Veteran's skin cancer to his service connected psoriasis.  The Board finds that the February 2006 examiner's opinion and rationale are entitled to more probative weight than the Veteran's assertion that Dr. L. C. provided a positive nexus opinion, as this opinion is not reflected in Dr. L. C.'s records.  

The Veteran states that his skin cancer was caused by psoriasis.  He is not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis.  Jones, 7 Vet. App. at 137; Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 303; Buchanan, 451 F.3d at 1331; Espiritu, 2 Vet. App. at 494; Lathan, 7 Vet. App. at 365.  Further, the Veteran's assertion is directly contradicted by the February 2006 examination finding that his skin cancer was not caused by psoriasis.  As the Veteran is not competent to determine the etiology of his skin cancer, the finding by the February 2006 examiner is more probative in this case.  The third Wallin element, a nexus between the Veteran's skin cancer and his service connected psoriasis, is not satisfied.  Wallin, 11 Vet. App. at 512.  Therefore, service connection on a secondary basis is not warranted.  

Turning to the theory of direct service connection, the Veteran has been diagnosed with skin cancer, satisfying the first element of a direct service connection claim.  Hickson, 12 Vet. App. at 253.  The Veteran's STRs do not show a diagnosis of or treatment for skin cancer in service.  This is probative evidence against this claim.  See Struck, 9 Vet. App. at 145.  The Veteran was not diagnosed with skin cancer until November 2005, nearly forty years after leaving the military.  The significant lapse of time between separation and diagnosis of skin cancer does not support his claim.  Maxson, 230 F.3d at 1333.  There is no other medical evidence showing that it was incurred in service, and the Veteran has not asserted that it was incurred in service.  Therefore, the second element of a service connection claim, evidence of in-service incurrence, has not been satisfied.  Hickson, 12 Vet. App. at 253.  

Lastly, there is no medical evidence linking the Veteran's currently diagnosed skin cancer to his period of active military service to satisfy the nexus requirement for a service connection claim.  He has not asserted that his skin cancer is directly related to service.  Instead, he maintains that it was caused by his service connected psoriasis.  The nexus element is not satisfied, and service connection is not warranted.  Hickson, 12 Vet. App. at 253

The evidence of record is not in relative equipoise; it instead weighs against the Veteran's claim.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

D.  Bilateral Thumb Condition

The Veteran asserts that his bilateral thumb condition was caused by his service connected psoriasis.  The Veteran has been diagnosed with carpometacarpal (CMC) arthritis and mild arthritic changes of the distal interphalangeal (DIP) joint of the right thumb, a synovial cyst on the right thumb, CMC arthritis of the left thumb with bony spurs, subchondral sclerosis, and mild arthritic changes in the DIP joint.  Other health care providers have also diagnosed him with carpal tunnel syndrome.  He is service connected for psoriasis.  The first and second elements of a secondary service connection claim are satisfied.  Wallin, 11 Vet. App. at 512.   

Turning to the nexus requirement, the Board has already established that the Veteran does not have psoriatic arthritis in his spine or hips, as discussed above.  In March 2009, the Veteran underwent a VA examination for his hands.  The examiner recounted the Veteran's lengthy history of pain in his hands and thumb joints.  The examiner concluded that there was no evidence of psoriatic arthritis of the thumbs.  Instead, he had CMC and DIP arthritis in both thumbs.  The other medical evidence of record shows treatment for his thumb conditions, but none of it provides a link between the conditions and his psoriasis.  

The Veteran states that his bilateral thumb conditions were caused by psoriasis.  He is not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis.  Jones, 7 Vet. App. at 137; Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 303; Buchanan, 451 F.3d at 1331; Espiritu, 2 Vet. App. at 494; Lathan, 7 Vet. App. at 365.  Further, his assertion is directly contradicted by the March 2009 examination finding that he does not have psoriatic arthritis in his thumbs.  As the Veteran is not competent to determine the etiology of his arthritis, the finding by the March 2009 examiner is more probative in this case.  The third Wallin element, a nexus between the Veteran's bilateral thumb condition and his service connected psoriasis, is not satisfied.  Wallin, 11 Vet. App. at 512.  Therefore, service connection on a secondary basis is not warranted.  

Turning to the theory of direct service connection, the Veteran has been diagnosed with CMC and DIP arthritis, satisfying the first element of a direct service connection claim.  Hickson, 12 Vet. App. at 253.  The Veteran's STRs do not show a diagnosis of or treatment for any thumb condition in service.  This is probative evidence against this claim.  See Struck, 9 Vet. App. at 145.  There is no other medical evidence showing that a bilateral thumb condition was incurred in service, and the Veteran has not so asserted.  Therefore, the second element of a service connection claim, evidence of in-service incurrence, has not been satisfied.  Hickson, 12 Vet. App. at 253.  

Lastly, there is no medical evidence linking the Veteran's currently diagnosed CMC and DIP arthritis to his period of active military service to satisfy the nexus requirement for a service connection claim.  He has not asserted that his condition is directly related to service.  Instead, he maintains that it was caused by his service connected psoriasis.  The nexus element is not satisfied, and service connection is not warranted.  Hickson, 12 Vet. App. at 253

The evidence of record is not in relative equipoise; it instead weighs against the Veteran's claim.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Schedular Evaluation for Psoriasis

The Veteran asserts that he is entitled to a higher rating for his service connected psoriasis, currently evaluated as 30 percent disabling under DC 7816, psoriasis.  38 C.F.R. § 4.118 (2010).  Under DC 7816, a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 months.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 months.  Id.  Psoriasis may also be evaluated as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801-7805) depending on the predominant disability.  Id.  

As an initial matter, DCs 7800-7805 are not for application in this case because DC 7816 is more favorable to the Veteran.  After a 30 percent evaluation, the next highest evaluation under DC 7800 is 50 percent, which requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears, cheeks or lips, or; four or five characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.  As discussed below, the Veteran has no manifestations of psoriasis on his head, face, or neck.  Thus, DC 7800 is not for application.  Similarly, the Veteran does not have a scar other than on his face, head, or neck that is 144 square inches or greater to warrant a 40 percent evaluation under DC 7801. Id.  The maximum evaluation under DC 7802 is 10 percent and the maximum evaluation under DC 7804 is 30 percent.  They are less favorable to the Veteran because DC 7816 provides for a higher evaluation.  DC 7816 is the appropriate Diagnostic Code by which to evaluation the Veteran's psoriasis.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  

In February 2006, the Veteran underwent a VA examination with a rheumatologist for his psoriasis.  The examiner reviewed the claims file and noted that in 1974, the Veteran's psoriasis was significantly more severe.  Upon examination, there were "barely recognizable psoriatic infiltrates" over the tips of the elbows and left upper sacral area.  All finger and toenails were mildly affected without significant onycholysis.  The examiner found that 3 percent of the Veteran's total body was affected and less than .05 percent of his exposed areas.  He diagnosed the Veteran with psoriasis vulgaris, "minimal at present."  

The other medical evidence of record shows treatment for psoriasis but does not show that it has affected more than 40 percent of his entire body or exposed areas of his body.  Further, he does not require the use of corticosteroids or immunosuppressants for treatment of psoriasis.  Therefore, his psoriasis does not meet the criteria for a 60 percent evaluation under DC 7816.  38 C.F.R. § 4.118.  

The Veteran's psoriasis has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage his rating.  Hart, 21 Vet. App. at 505.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b).   



B.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's psoriasis is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; instead he disagrees with the assigned evaluations for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of barely recognizable psoriatic infiltrates over a maximum of 3 percent of his body are adequately described by DC 7816.  The Board also notes that his 30 percent evaluation for psoriasis has been in effect since 1974 and has been continued since that date.  As such, the rating is protected by regulation because it has been in effect for over 20 years.  38 C.F.R. § 3.951(b) (2010).  The Veteran's symptomatology is not severe enough meet the criteria for the 30 percent evaluation currently assigned.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

C.  Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show, that his psoriasis has caused unemployability.  The Veteran retired from the United States Postal Service after a lengthy career.  Because there is no evidence of unemployability due to psoriasis, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

IV.  Helpless Child Claim

The term "child" for purposes of VA benefits is specifically defined.  A "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.  A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. 
§ 3.356(a).

Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support. 38 C.F.R. § 3.356(b)(1).  

A child is shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established. 38 C.F.R. 
§ 3.356(b)(2). 

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. 
§ 3.356(b)(3). 

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4). 

For purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of his or her subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the child capable of self-support.  If the child is found to be capable of self-support at age 18, VA need go no farther in its analysis.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

There are no medical records for T. prior to her 18th birthday.  Subsequent medical records provide sparse discussion of her conditions prior to age 18.  A November 2005 record from Dr. R. M. noted a history of plastic surgery for a motor vehicle accident that occurred approximately 12 years earlier.  A December 2007 medical record from Dr. E. Y. notes that T. had anxiety and a history of a learning disability, possibly related to a childhood head injury.  

Prior to her 18th birthday, T. attended school.  An April 1988 Deficiency Report showed that T. was inadequately prepared for her swimming class.  In response, she submitted note from Dr. F. K. stating that she was allergic to chlorine and was therefore prevented from swimming.  A November 1990 Deficiency Report showed that T. had not completed all of her work in her Basic English class.  The teacher noted that T. needed to make up her unfinished work and that she was "not working as hard as she did at the beginning of the year."  From September 1990 to November 1990, T. volunteered approximately 10 hours per week as an aide at a child care facility.  Her high school transcripts reflect that she was in special education classes and received average to failing grades.  Effective on her 18th birthday, T. withdrew from high school, stating that she wished to earn a GED instead.  

Subsequent undated records show that T. sought training as an in-home child care provider and supervised children ages birth through 8 years.  She also indicated in a certification form that she had completed a GED.  In a March 2008 statement, the Veteran asserts that T. had been in special education classes since third grade, that she attempted suicide at age 16, and was subjected to "gross humiliation, harassment, insult [] which ultimately led her to withdraw from school and society."  

In her SSA Medical and Job Worksheet, T. reported that she became unable to work due to her medical conditions at age 21.  She listed the following conditions as limiting her ability to work: psoriasis, a learning disability, bipolar disorder alcoholism, bulimia, a stomach condition, ulcers, and being a "social misfit."  In her Adult Disability Interview checklist form, she indicated that at age 16 she was fired from a child care job for undisclosed reasons, that at 18 she was fired from one job for fighting, another for "no sales," and a third for fighting with her supervisor.  

The records reflect that she attended high school full time until she withdrew effective on her 18th birthday.  While attending school she also volunteered for approximately three months working with children.  Based upon her statements, she was terminated from jobs for reasons other than her disabilities.  Further, she stated in a SSA form that she became too disabled to work at age 21, not age 18.  SSA then determined that she became disabled on February 1, 1994, when she was 21 years old.  An April 1994 "Notice of Transitionally Needy Status Under General Assistance" from the State of Pennsylvania stated that T. was transitionally needy because she did not meet the criteria to qualify her as chronically needy.  It was determined that she could receive General Assistance payments for 90 days in 1994.  No mention was made of her neediness prior to 1994.  

T.'s medical, school, and SSA records do not support the Veteran's claim that T. is a helpless child.  The records show that T. receives treatment for several medical conditions and has received rehabilitation treatment for binge drinking after her 18th birthday.  However, the records are for treatment after she turned 18.  None of the medical records indicate that she was unable to support herself prior to age 18, and therefore do not provide evidence in support of the claim.  

T. has not submitted a statement on her own behalf, nor has the Veteran articulated reasons why T. was incapable of self-support prior to age 18.  He has indicated that she had problems in school and attempted suicide.  All of the evidence attests only that T. had difficulty in school, receives treatment for several medical conditions, is not currently employed, and has experienced financial hardship.  This is insufficient to establish that T. was permanently incapable of self-support by reason of physical or mental defect prior to the age of 18.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356 (2010). 

The Board concludes that the preponderance of the evidence is against the claim, and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002). 
      
      
ORDER

Service connection for spinal stenosis is denied.  

Service connection for arthritis is denied.  

Service connection for skin cancer is denied.  

Service connection for a bilateral thumb condition is denied.  

A disability evaluation greater than 30 percent for psoriasis is denied. 

Entitlement to VA benefits on the basis of permanent incapacity for self-support of prior to attaining the age of 18 is denied. 



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


